PER CURIAM.
On November 24, 2004, Willie Scullock filed a petition for belated appeal of the trial court’s April 4, 2004, denial of his motion for postconviction relief in circuit court case no. 96-00344. The petition for belated appeal is granted. We have considered the petition for belated appeal, the attachments thereto, and the supplemental petition as Scullock’s initial brief because those documents lay out the facts and law he raised to support his motion for postconviction relief. We find the appeal meritless, convert it to a summary appeal pursuant to Florida Rule of Appellate Procedure 9.141(b)(2), and affirm the trial court’s order.
Affirmed.
DAVIS, VILLANTI, and WALLACE, JJ., concur.